Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-8, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being anticipated by NPL: 3GPP TSG RAN WG2 Meeting #99bis R2-1710592 Prague, Czech Republic, 9-13 October 2017 - Source: intel Corporation Title: Overall impact in RAN2 for BWP (IDS filed on 10/03/19 by Applicant on parent case: 16/277416) - hereinafter as Intel further in view of Park US 20180368205

5. A method for a gNB Distributed Unit (gNB-DU) hosting a Physical (PHY) layer and a Medium Access Control (MAC) layer, the method comprising:
communicating with a User Equipment (UE) (:); and
[[sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU) hosting a Radio Resource Control (RRC) layer]], the message including first information indicating one or more bandwidth parts to be configured for the UE and second information indicating a first active bandwidth part to be activated for the UE (Intel: pg. 1, section 2.1 example 1-4, pg. 2, “proposal 3 “default BWP is configured via RRC signaling”; pg. 2, section 2.2 – “Configuration and operation of BWP” in general, there are multiple BWP can be configured per serving cell; one default BWP (can be initial BWP} and multiple BWPs that potentially is activated later).
However, Intel merely teaches sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU)
Park further teaches sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU) hosting a Radio Resource Control (RRC) layer (Park: figs. 15-24 [0030] - a distributed radio access network entity may be connected to a central radio access network entity. The two entities may be connected via an F1 interface) in order to configure an RRC message for UE.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Intel’s invention in order to configure an RRC message for UE, as taught by Park.

6. The method according to claim 5, further comprising generating the first information indicating the one or more bandwidth parts to be configured for the UE and the second information indicating the at least one of the one or more bandwidth parts to be activated for the UE (Intel: pg. 2, section 2.2)

7. The method according to claim 6, wherein the generating of the first information and second information are generated in response to an active bandwidth part of the UE being changed from another bandwidth part to the at least one of the one or more bandwidth parts to be activated for the UE (Intel: pg. 2, section 2.2).

8. The method according to claim 5, wherein the one or more bandwidth parts include a first bandwidth part and a second bandwidth part, the first bandwidth part being activated for the UE, and the method further comprises: transmitting Downlink Control Information (DCI) on a Physical Downlink Control Channel (PDCCH) to the UE for switching an active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (Intel: pg. 2, section 2.2)

17. The method according to claim 6, wherein the first information and second information are generated in response to receiving a second message from the gNB-CU (Park: fig. 15-24 [0277, 0286]).

19. The method according to claim 5, further comprising receiving a first message, via the F1 interface, from the gNB-CU, the first message including the first information and the second information (Park: fig. 15-24 [0277, 0286]).

Regarding claims 11-14, 18, 20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 5-8, 17, 19, where the difference used is a “device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
           Applicant's arguments filed on 10/18/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Neither of the cited references, either alone or in combination, teach or suggest at least: “a [gNB-DU] ... sending ... a message to a [gNB-CU] ... the message including ... first information indicating a first active bandwidth part to be activated for the UE,” as recited in claim 5.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (pg. 1, section 2.1 example 1-4, pg. 2, “proposal 3 “default BWP is configured via RRC signaling”; pg. 2, section 2.2) of Intel, for example: Observation initial BWP contains at least SS block. Figure 1 below shows 4 examples of configured BWP. 
Example 1 shows that there is one initial BWP, one default BWP and one active BWP. In this example, BWP 3 is activated. 
Example 2 shows the default BWP is configured same as initial BWP and BWP N is activated Le. BWP N is the active BWP. 
Example 3 shows default BWP is BWP3 and it is activated i.e. default BWP is the active BWP. 
Finally, example 4 shows initial BWP and default BWP are the same and it is activated BWP1 is the active BWP…. (herein it’s considered same as information indicating a first active bandwidth part to be activated for the UE).
In addition, the Examiner would like to draw attention to (figs. 17-20 [0276-02]) of Park, for example: in an example embodiment, a distributed radio access network entity (DU, distributed unit) may request, to a central radio access network entity (CU, central unit), a distributed entity modification for a wireless device based on detecting one or more network system state and/or one or more radio network state associated with the distributed radio access network entity. The central radio access network entity may transmit, to the distributed radio access network entity, a response message for the request and/or may modify one or more network configurations for the wireless device at least based on the request……. The first message may comprise at least one of a UE context modification required message, a UE context release request message, and/or a distributed entity modification request message (e.g. gNB-DU modification request, DU modification request). The first message may comprise at least one of: one or more data radio bearer identifiers of one or more data radio bearers for the wireless device that the distributed radio access network requests to release, setup, and/or modify; one or more logical channel identifiers (LCIDs) of one or more logical channels for the wireless device that the distributed radio access network requests to release, setup, and/or modify; one or more beam information (e.g. beam identifiers, beam index, synchronization signal block configuration information, reference signal configuration information, and/or the like) of one or more beams recovered by the wireless device; one or more beam information of one or more beams serving the wireless device; one or more beam information of one or more beams released by the wireless device; an indication parameter indicating that the wireless device changed one or more serving beams; and/or the like……(herein it’s considered same as information indicating a first active bandwidth part to be activated for the UE).

Thus, it would have been obvious to one ordinary skill in art to includes the above recited limitation (e.g., The first message) taught by Park into Intel invention to configure an RRC message for UE between DU-CU via F1 interface to activate a BWP among initial BWP, default BWP and active BWP.
Thus, for the above reason, the prior arts meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415